UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4977



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH CLIFTON MILLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-42)


Submitted:   June 22, 2005                 Decided:   August 9, 2005


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William E. Loose, WILLIAM E. LOOSE ATTORNEY AT LAW, P.A.,
Asheville, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Thomas R. Ascik, Amy E. Ray, Assistant
United States Attorneys, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Clifton Miller seeks to appeal the eighteen-month

sentence he received after he pled guilty before a magistrate judge

to making and counterfeiting $100 Federal Reserve Notes and aiding

and abetting, 18 U.S.C.A. §§ 471, 2 (West 2000 & Supp. 2005).    For

the reasons explained below, we dismiss the appeal.

          Miller’s plea agreement contained the following waiver of

his right to appeal his sentence:

          Defendant and defendant’s counsel warrant that they
     have discussed: (1) defendant’s rights pursuant to 18
     U.S.C. § 3742, 28 U.S.C. § 2255, and similar authorities
     to contest a conviction and/or sentence through an appeal
     or post-conviction [proceeding] after entering into a
     plea agreement; (2) whether or not there are potential
     issues which might be relevant to an appeal or post-
     conviction action; and (3) the possible impact of any
     such issue on the desirability to the defendant of
     entering into this plea agreement.

          Defendant, in exchange for the concessions made by
     the United States in this plea agreement, waives all such
     rights to contest the conviction and/or the sentence
     except for:    (1) claims of ineffective assistance of
     counsel; (2) prosecutorial misconduct; or (3) the
     sentence, but only to the extent defendant contests the
     sentence that one or more findingson [sic] guideline
     issues were inconsistent with the explicit stipulations
     contained in any paragraph in the plea agreement filed
     herein, or on the basis of an unanticipated issue that
     arises during the sentencing hearing and which the
     District Judge finds and certifies to be of such an
     unusual nature as to require review by the Fourth Circuit
     Court of Appeals.

          This court reviews the validity of a waiver de novo.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the


                              - 2 -
issue being appealed is within the scope of the waiver.                     United

States v. Attar, 38 F.3d 727, 731-33 (4th Cir. 1994).                   A waiver is

valid if the defendant’s agreement to the waiver was knowing and

voluntary.     United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).    Generally,      if   the   district       court     fully   questions   a

defendant regarding the waiver of his right to appeal during the

Fed. R. Crim. P. 11 colloquy, the waiver is both valid and

enforceable.     Wessells, 936 F.2d at 167-68.

           Here,    the   Rule   11       Inquiry      form   reveals    that   the

magistrate     judge   conducted      a    thorough      Rule    11   inquiry   and

specifically questioned Miller about whether he understood that he

was waiving his appellate rights.               Miller answered that he did.

The record reveals that the magistrate judge adequately questioned

Miller   about   his   understanding       of    the    waiver   provision.       We

conclude that the waiver was knowingly and intelligently made.

Moreover, in accordance with United States v. Blick, 408 F.3d 162,

170-73 (4th Cir. 2005), Miller’s waiver of his right to appeal,

which was accepted prior to the Supreme Court’s decision in United

States v. Booker, 125 S. Ct. 738 (2005), is not invalidated by the

change in the law effected by that decision.

           We therefore dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately




                                      - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -